DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
Status of the Claims
In the amendment dated 10/04/2021, claim 17 is newly added, claims 1,3-11, 14-17 are pending.
Claims 1, 14-16 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new claim 17 recites: “A beverage heating system, consisting of…”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03, II). However, there is no disclosure of the current application to show that the beverage heating system “consists of” the claimed limitations. In fact, in figures 1-5 of the current applications, the  beverage heating system 10 comprises additional elements, such as: an insulated interior side 15; an exterior side 16, void gap 31 is disposed between the interior and exterior sides 15, 16 allowing for the presence of a vacuum (see fig.4, claim 5, and para.0024);  handle 30 extends from the sidewall 13 and allows for manual handling of the container (see fig.3 and para.0023),  light 26 of the docking station 21 indicates the present state of charging (see fig.2 and para.0020), rechargeable battery disposed in the base of the container (see claim 6), and/or external power supply 55 (see fig.5). These additional elements are parts of the invention, but they are not claimed in claim 17. Therefore, by having the transitional phrase "consisting of" excludes the additional elements above, claim 17 contains new matter(s).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 11 recite “the contents”. This limitation lacks explicit antecedent basis in the claims. It is unclear this limitation refers to “the content of the container” in claim 1 or the other contents. In light of the specification, para.0007, “the contents” are food and beverage contained inside the container. Thus, for examination purposes, “the contents” in claims 8 and 11 refers to “the content of the container” in claim 1. The claims should be amended to recite “the content of the container” instead of “the contents”.
Similarly, claim 17 recites ““the contents” in lines 17 and 23. This limitation lacks explicit antecedent basis in the claims. For examination purposes, “the contents” refers to the “content of the container” in line 6 of the same claim. The claim should be amended to recite “the content of the container” instead of “the contents”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 20130200064 A1), in view of Iannucci (US 20040211766A1), in view of Lavoie (US 6013901 A), and further in view of Onza (US 2016/0150899 A1)
Regarding claim 1, Alexander discloses a beverage heating system (travel mug 600, see figs.10-12), comprising 
a container (travel mug 600) formed by a base (bottom portion 640, see fig.10) and a sidewall (wall 610) defining an interior volume (see fig.10); 

a heating element (heating system 655, see figs.10-12) operably connected to a power supply (batteries 680, see figs.10-11), the heating element (heating system 655) configured to provide thermal energy to a content of the container (travel mug 600); 
wherein the heating element (heating system 655) comprises a plurality of heating rings (see the heating system 655 is in the shape of a coil; The heating system has a plurality of heating rings shown in figs.10-11) 

heating system 655) disposed on an interior side of the sidewall (interior side of the wall 610)
a thermostat (thermostat on the user interface 695 and liquid level sensors, see para.0110) in operable connection with the heating element (heating system 655, see fig.11), configured to detect an amount and temperature of the substance stored in the interior volume (see para.0088 and 110, by adjusting the temperature settings, the thermostat detects temperature of the substance stored in the interior volume. In addition, the liquid level sensors are used for detecting a liquid level in travel mug 600. Also, the level liquid sensors can sense a change in temperature);
a docking station (charging station 700, see fig.12) (recessed portion 710, see fig.12) disposed centrally therein (see fig.12); 

    PNG
    media_image1.png
    860
    531
    media_image1.png
    Greyscale

Fig. 12 of Alexander
the docking station (charging station 700, see fig.12) dimensioned to removably receive the base of the container (base of the travel mug 600) within the recess (recessed portion 710), the docking station (charging station 700) being of a lesser height than the container (travel mug 600); the docking station (charging station 700) including an induction charger (wireless power transmitter attached to a bottom surface of the base 720, see para.0084 and 0054, the wireless power transmitter can be an induction coil), the induction charger (wireless power transmitter, see para.0084) adapted to inductively couple the power supply of the container (see para.0082-0084, wireless power transmitter adapted to inductively couple the batteries of the travel mug via the wireless power receiver 692 ) and to transfer energy thereto via an electromagnetic field created therebetween (see para.0084: “The wireless power transmitter is arranged on the bottom surface of the base 720 so as to generally align with the electronic module 690 when the travel mug 600, cup or liquid container is positioned on the charging base 700 to facilitate wireless power transmission between the wireless power transmitter and the wireless power receiver 692 (e.g., via short distance wireless energy transfer, such as inductive coupling…”),;
 a lid (lid 670, see fig.11) removably disposed on the container (travel mug 600)
Alexander does not explicitly disclose 
an exterior side of the sidewall composed of insulated material configured to prevent the thermal transfer thereacross;
the plurality of heating rings disposed at vertical intervals therealong,
the intervals being spaced to heat a substance stored in the interior volume evenly,
the docking station being a cylindrical disk;
the lid comprising a plurality of openings; the plurality of openings disposed along a perimeter, such that rotation of an upper portion of the lid provides for alignment of the upper and lower portion, and thereby direct access to the content of the container.  
However, Iannucci discloses a beverage heating system (thermos container with inner sealing cap and outer cap used to contain solid or liquid foods, see figs.1-2 and abstract), comprising:
an exterior side of the sidewall (exterior side of the outer receptacle 3, see figs.1-2) composed of insulated material configured to prevent the thermal transfer thereacross (para.0005 recites: “The outer compartment is made of a heat safe plastic thus not allowing it to heat the outside”. See claim 6, wherein the outer bottom receptacle 3 comprises materials of heat safe plastics); 
the heating element (heating coils 7) comprises a plurality of heating rings (heating coils 7, see fig.1) disposed at vertical intervals therealong (coils 7 are heating rings disposed at vertical intervals shown in fig.1),
the intervals (intervals between the coils 7) being spaced to heat a substance stored in the interior volume evenly (see fig.1),

    PNG
    media_image2.png
    516
    506
    media_image2.png
    Greyscale

Annotated fig.1 of Iannucci
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mug 600 and heating system 655 of Alexander to include the exterior side of the sidewall composed of insulated material configured to prevent the thermal transfer thereacross; the plurality of heating rings disposed at vertical intervals therealong, and the intervals being spaced to heat a substance stored in the interior volume evenly as taught by Iannucci. Doing so allows the insulating material does not heat the outside of the mug that make the user(s) get burned. In addition, the intervals between the coils allow the heat distributes throughout the interior volume of container effectively.
In addition, Lavoie discloses a portable heated cup, comprising:
the docking station (base 20, see figs.1-3) being a cylindrical disk (see fig.3) having a recess (interior space of the space 20, see fig.3) disposed centrally therein (see fig.3).

    PNG
    media_image3.png
    378
    384
    media_image3.png
    Greyscale

Figure 3 of Lavoie

At the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have Alexander shape of the charging station 700 being not a cylindrical disk that supplies electrical power to the mug/cup’s heater instead of Lavoie shape of the structure in the shape of a cylindrical disk, because Applicant has not disclosed that the particular shape of the structure provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with Alexander shape or Lavoie shape, because both shapes performs the function of supplying electrical power to the mug/cup’s heater equally well (MPEP 2144.04 IV B).
Furthermore, Onza discloses a lid for a drinking container, comprising:
the lid (lid 200, see figs.2-6) comprising a plurality of openings (first opening 205 a and first opening 205 b, see fig. 3); 
the plurality of openings (first opening 205 a and  first opening 205 b, see fig. 3) disposed along a perimeter (perimeter of the lid 200, see figs.2-6), such that rotation of an upper portion (upper portion 201, see fig.3) of the lid (lid 200, see figs.2-6 and para.0030) provides for alignment of the upper (upper portion 201) and lower portion (lower portion 202, see fig.3), and thereby direct access to the  content of the container (see para.0032: “they enable the first openings 205 a, 205 b being aligned … in an opening position (e.g. FIG. 2 and FIG. 6) and thereby allowing liquid flow through via the first openings 205 a”).  

    PNG
    media_image4.png
    513
    483
    media_image4.png
    Greyscale

Figure 3 of Onza
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the lid of Alexander by the lid 200 of Onza, such that the lid comprising a plurality of openings; the plurality of openings disposed along a perimeter, such that rotation of an upper portion of the lid provides for alignment of the upper and lower portion, and thereby direct access to the content of the container.  The substitution of one known element (lid 200 of Onza) for another (lid of Alexander) would have yielded predictable results of covering the top portion of the container. The new lid is “easy to use and keep clear and additionally seals the drinking hole in liquid tightly and reliable way so that any unwanted opening of the drinking hole is prevented” (see para.004 of Onza). 
Regarding claim 3, Alexander further discloses each heating ring of the plurality of heating rings (each ring of the heating system 655, see figs.10-11)) extends around an entire perimeter of the interior side (interior side of the wall 610).
Alternatively, Iannucci further discloses each heating ring of the plurality of heating rings (each of the heating coils 7) extends around an entire perimeter of the interior side (interior side of the outer receptacle 3, see fig.1).
Regarding claim 4, Alexander further discloses a controller (control circuitry 694, see fig.11) operably connected to the heating element (heating system 655), wherein the controller includes (control circuitry 694) selectively operable controls (see para.0081).
Regarding claim 5, Alexander further discloses a vacuum (para.0094 recites: “the second cavity 630b'' is under a vacuum”) defined between the exterior side of the sidewall (exterior side of the wall 610'', see fig.14) and an interior side of the sidewall (interior side of the wall 610'', see fig.14).  
Regarding claim 6, Alexander further discloses the power supply (batteries 680, see fig.11) includes a rechargeable battery (batteries 680, see fig.11. The batteries are rechargeable by the charging station 700) disposed in the base of the container (bottom portion 640, see fig.10).
Regarding claim 7, Alexander further discloses the thermostat (thermostat on the user interface 695 and/or liquid water sensors, see para.0110) is configured to regulate the heating element corresponding to a selected desired temperature of the (para.0088 recites: “The thermostat can advantageously be adjusted to one of multiple temperature settings by the user to control the heating or cooling element 660 within the travel mug 660”).  
Regarding claim 8, Alexander further discloses the thermostat (thermostat on the user interface 695, see para.0110 of Alexander) is further configured to indicate a temperature of the contents on a display (screen, see para.0108. para.0108 recites: “visual indicator or screen (e.g., digital screen) that can be activated upon turning on of the heating or cooling system 455, 655 (e.g.,… displaying the temperature of the liquid”.)
Regarding claim 9, Alexander further discloses a timer (timer, see para.0088: “the user selection members 695a can be used to set a timer”) configured to control the heating element after a selected predetermined period of time (para.0088 recites: “at least one of the user selection members 695a can be used to set a timer for when power to the heating or cooling element 660 is to be turned off”).  
Regarding claim 14, Alexander further discloses the docking station (charging base 700) having a wired connection (power cord, see para.0084) configured to electrically couple the docking station (charging base 700) to an electrical socket (wall outlet, see para.0084).  
Regarding claim 15, the modification discloses substantially all the claimed limitations as set forth.
Alexander does not explicitly disclose the recess defines a plurality of concentric grooves.  
Lavoie further discloses the recess (interior space of the base 20, see fig.3) defines a plurality of concentric grooves (threaded grooves 29 share the same center, see fig.3)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alexander’s mug and charging base to incorporate the plurality of concentric grooves as taught by Lavoie. The threaded grooves allow the engagement of the base and the mug/ cup, and “the transfer of energy between the base and the cup is facilitated by the abutment of the top face and lip of the base with the bottom face and periphery of the cup, respectively, when screwably engaged” (see col. 4, lines 33-36 of Lavoie). 
Regarding claim 16, Alexander/ Lavoie does not explicitly disclose the induction charger is in operable connection with an activation switch.  
However, Alexander further discloses another embodiment of a charging station 1700 shown in figures 21-24. the charging station (e.g.  1700) can be sized to accommodate travel mug 600, cup or liquid container (see para.0154). The charging station comprising:
the induction charger (inductive coupling transmitter. see para.0153 recites: “the charging station 1700 or stand can charge …via inductive coupling”) is in operable connection with an activation switch (“interface 1710 on the charging station 1700 can be a soft touch button, touch switch, push button switch, slider switch, dial or any other means of user-interface control”, see fig.21 and para.0151. See para.0.156-0157, the inductive coupling transmitter is in operable connection with an activation switch to turn on the heating element 660).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date use the charging base 1700 of Alexander to include the induction charger is in operable connection with an activation switch. The switch has “operating levels (e.g., low, medium, high), which can be actuated by the user to initiate a preheat mode for the mug” (see para.0156 of Alexander).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Iannucci, Lavoie, Onza as applied to claim 1, and further in view of Buck (US4162381A1)
Regarding claim 10, the modification discloses substantially all the claimed limitations as set forth.
Alexander/ Iannucci/ Lavoie/ Onza does not explicitly disclose an alarm configured to actuate at least a speaker or a light after a selected predetermined period of time has elapsed.  
However, Buck discloses a microwave oven sensing system, comprising:
an alarm (“alarm”, col.11, lines 25-41) configured to actuate at least a speaker or light (illuminated control light” as and/or an “audible alarm”, see col.11, lines 25-41) after the selected predetermined period of time has elapsed (see col.11, lines 25-41)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Alexander, as modified by Alexander, Iannucci, Lavoie, and Onza, to include an alarm configured to actuate at least a speaker or light after the selected predetermined period of time has elapsed as taught by Buck to notify to the user when the food/beverage is done (see col.11, lines 25-41 of Buck).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Iannucci, Lavoie, Onza as applied to claim 1, and further in view of Nakazato (US 20100091815 A1)
Regarding claim 11, the modification discloses substantially all the claimed limitations as set forth.
Alexander/ Iannucci/ Lavoie/ Onza does not explicitly disclose an alarm further configured to actuate upon detection by the thermostat of the contents dropping below a temperature threshold.  
Nakazato discloses a temperature detection apparatus, comprising:
the alarm further configured to actuate upon detection by the thermostat (thermostat, see abstract) of the contents dropping below a temperature threshold (para.0006 recites: “detecting circuit uses a thermostat or a thermistor to output a temperature detection signal, an alarm signal, and the like”. See para.0038: “when the temperature of heating element 101 is sufficiently low, the contacts of thermostat 102 come into open-circuit condition as described above. …As a result, comparison circuit 106 outputs a signal indicating that the temperature of heating element 101 is low.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mug of Alexander, as modified by Alexander, Iannucci, Lavoie, and Onza, to include the alarm configured to actuate upon detection by the thermostat of the contents dropping below a temperature threshold as taught by Nakazato in order to control the temperature effectively based on the thermostat.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 20130200064 A1), in view of Iannucci (US 20040211766A1), in view of Buck (US4162381A1), in view of Nakazato (US 20100091815 A1), in view of Lavoie (US 6013901 A), and further in view of Onza (US 2016/0150899 A1)
Regarding claim 17, Alexander discloses a beverage heating system (travel mug 600, see figs.10-12), 
a container (travel mug 600) formed by a base (bottom portion 640, see fig.10) and a sidewall (wall 610) defining an interior volume (see fig.10); 

a heating element (heating system 655, see figs.10-12) operably connected to a power supply (batteries 680, see figs.10-11), the heating element (heating system 655) configured to provide thermal energy to a content of the container (travel mug 600); 
wherein the heating element (heating system 655) comprises a plurality of heating rings (see the heating system 655 is in the shape of a coil; The heating system has a plurality of heating rings shown in figs.10-11) 

wherein the heating element (heating system 655) disposed on an interior side of the sidewall (interior side of the wall 610); 
a controller (control circuitry 694, see fig.11) operably connected to the heating element (heating system 655, see para.105), wherein the controller (control circuitry 694) includes selectively operable controls (see para.0081: “The control circuitry 694 can operate to manage the power delivered to the heating or cooling element 660. The control circuitry can also be used to manage the charging of the one or more energy storage devices”); 
(thermostat and liquid level sensors, see para.0110) in operable connection with the heating element (heating system 655, see fig.11), configured to detect an amount and temperature of the substance stored in the interior volume (see para.0088 and 110, “ the temperature level can be selected by a user via an adjustable thermostat on the user interface 695”; thus, the thermostat detects temperature of the substance stored in the interior volume. In addition, the liquid level sensors for detecting a liquid level in travel mug 600. Also, the level liquid sensors can sense a change in temperature);
 wherein the thermostat (thermostat on the user interface 695, see para.0110 of Alexander) is further configured to indicate a temperature of the contents on a display (screen, see para.0108. para.0108 recites: “visual indicator or screen (e.g., digital screen) that can be activated upon turning on of the heating or cooling system 455, 655 (e.g.,… displaying the temperature of the liquid”);
a timer (timer, see para.0088: “the user selection members 695a can be used to set a timer”) configured to control the heating element after a selected predetermined period of time (para.0088 recites: “at least one of the user selection members 695a can be used to set a timer for when power to the heating or cooling element 660 is to be turned off”); 


a docking station (charging station 700, see fig.12) (recessed portion 710, see fig.12) disposed centrally therein (see fig.12); 
charging station 700) dimensioned to removably receive the base of the container (base of the travel mug 600) within the recess (recessed portion 710), the docking station (charging station 700) being of a lesser height than the container (travel mug 600);

 the docking station (charging station 700) including an induction charger (wireless power transmitter attached to a bottom surface of the base 720, see para.0084 and 0054, the wireless power transmitter can be an induction coil), the induction charger (wireless power transmitter, see para.0084) adapted to inductively couple the power supply of the container (see para.0082-0084, wireless power transmitter adapted to inductively couple the batteries of the travel mug via the wireless power receiver 692 ) and to transfer energy thereto via an electromagnetic field created therebetween (see para.0084: “The wireless power transmitter is arranged on the bottom surface of the base 720 so as to generally align with the electronic module 690 when the travel mug 600, cup or liquid container is positioned on the charging base 700 to facilitate wireless power transmission between the wireless power transmitter and the wireless power receiver 692 (e.g., via short distance wireless energy transfer, such as inductive coupling…”); 

the docking station (charging base 700) having a wired connection (power cord, see para.0084) configured to electrically couple the docking station (charging base 700) to an electrical socket (wall outlet, see para.0084);
a lid (lid 670, see fig.11) removably disposed on the container (mug 600);

Alexander does not explicitly disclose
an exterior side of the sidewall composed of insulated material configured to prevent the thermal transfer thereacross;
the plurality of heating rings disposed at vertical intervals therealong, the intervals being spaced to heat a substance stored in the interior volume evenly,
an alarm configured to actuate at least a speaker or a light after a selected predetermined period of time has elapsed; 
the alarm further configured to actuate upon detection by the thermostat of the contents dropping below a temperature threshold; 
the docking station being a cylindrical disk;
the recess defining a plurality of concentric grooves;
wherein the induction charger is in operable connection with an activation switch; 
the lid comprising a plurality of openings; the plurality of openings disposed along a perimeter, such that rotation of an upper portion of the lid provides for alignment of the upper and lower portion, and thereby direct access to the content of the container.  
the beverage heating system consisting of the claimed limitations above.
However, Iannucci discloses a beverage heating system (thermos container with inner sealing cap and outer cap used to contain solid or liquid foods, see figs.1-2 and abstract
an exterior side of the sidewall (exterior side of the outer receptacle 3, see figs.1-2) composed of insulated material configured to prevent the thermal transfer thereacross (para.0005 recites: “The outer compartment is made of a heat safe plastic thus not allowing it to heat the outside”. See claim 6, wherein the outer bottom receptacle 3 comprises materials of heat safe plastics); 
the heating element (heating coils 7) comprises a plurality of heating rings (heating coils 7, see fig.1) disposed at vertical intervals therealong (coils 7 are heating rings disposed at vertical intervals shown in fig.1), the intervals (intervals between the coils 7) being spaced to heat a substance stored in the interior volume evenly (see fig.1),

    PNG
    media_image2.png
    516
    506
    media_image2.png
    Greyscale

Annotated fig.1 of Iannucci
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mug 600 and heating system 655 of Alexander to include the exterior side of the sidewall composed of insulated material configured to prevent the thermal transfer 
In addition, Buck discloses a microwave oven sensing system, comprising:
an alarm (“alarm”, col.11, lines 25-41) configured to actuate at least a speaker or light (illuminated control light” as and/or an “audible alarm”, see col.11, lines 25-41) after the selected predetermined period of time has elapsed (see col.11, lines 25-41). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Alexander, as modified by Iannucci above, to incorporate the alarm configured to actuate at least a speaker or a light after a selected predetermined period of time has elapsed as taught by Buck to notify to the user when the food/beverage is done (see col.11, lines 25-41 of Buck).
Furthermore, Nakazato discloses a temperature detection apparatus, comprising:
the alarm (alarm signal, see para.0006) further configured to actuate upon detection by the thermostat (thermostat, see abstract) of the contents dropping below a temperature threshold (para.0006 recites: “detecting circuit uses a thermostat or a thermistor to output a temperature detection signal, an alarm signal, and the like”. See para.0038: “when the temperature of heating element 101 is sufficiently low, the contacts of thermostat 102 come into open-circuit condition as described above…As a result, comparison circuit 106 outputs a signal indicating that the temperature of heating element 101 is low.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the mug of Alexander, as modified by Iannucci and Buck above, to include the alarm further configured to actuate upon 
Next, Lavoie discloses a portable heated cup, comprising:
the docking station (base 20, see figs.1-3) being a cylindrical disk (see fig.3) having a recess (interior space of the space 20, see fig.3) disposed centrally therein (see fig.3).
the recess (interior space of the base 20, see fig.3) defining a plurality of concentric grooves (threaded grooves 29 share the same center, see fig.3);
At the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have Alexander shape of the charging station 700 being not a cylindrical disk,  that supplies electrical power to the mug/cup’s heater instead of Lavoie shape of the structure in the shape of a cylindrical disk, because applicant has not disclosed that the particular shape of the structure provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with Alexander shape or Lavoie shape, because both shapes performs the function of supply electrical power to the mug/cup’s heater equally well (MPEP 2144.04 IV B). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mug 600 and the charging base 700 of Alexander to incorporate plurality of concentric grooves as taught by Lavoie. The threaded grooves allow the engagement of the base and the cup, and “The transfer of energy between the base and the cup is facilitated by the abutment of the top face and lip of the base with the bottom face and periphery of the cup, respectively, when screwably engaged” (see col. 4, lines 33-36 of Lavoie). 
Also, Alexander further discloses another embodiment of a charging station 1700 shown in figures 21-24. the charging station (e.g.  1700) can be sized to accommodate travel mug 600, cup or liquid container (see para.0154). The charging station comprising:
the induction charger (inductive coupling transmitter. see para.0153 recites: “the charging station 1700 or stand can charge …via inductive coupling”) is in operable connection with an activation switch (“interface 1710 on the charging station 1700 can be a… touch switch, push button switch, slider switch, …”, see fig.21 and para.0151. See para.0.156-0157, the inductive coupling transmitter is in operable connection with an activation switch to turn on the heating element of the mug).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date use the charging base 1700 of Alexander to include the induction charger is in operable connection with an activation switch. The switch has “operating levels (e.g., low, medium, high), which can be actuated by the user to initiate a preheat mode for the mug” (see para.0156 of Alexander).
Moreover, Onza discloses a lid for a drinking container, comprising:
the lid (lid 200, see figs.2-6) comprising a plurality of openings (first opening 205 a and  first opening 205 b, see fig. 3); 
the plurality of openings (first opening 205 a and  first opening 205 b, see fig. 3) disposed along a perimeter (perimeter of the lid 200, see figs.2-6), such that rotation of an upper portion (upper portion 201, see fig.3) of the lid (lid 200, see figs.2-6 and para.0030) provides for alignment of the upper (upper portion 201) and lower portion (lower portion 202, see fig.3), and thereby direct access to the content of the container (see para.0032: “they enable the first openings 205 a, 205 b being aligned … in an opening position (e.g. FIG. 2 and FIG. 6) and thereby allowing liquid flow through via the first openings 205 a”).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the lid of Alexander by the lid 200 of Onza, such that the lid comprising a plurality of openings; the plurality of openings disposed along a perimeter, such that rotation of an upper portion of the lid provides for alignment of the upper and lower portion, and thereby direct access to the content of the container.  The substitution of one known element (lid 200 of Onza) for another (lid of Alexander) would have yielded predictable results of covering the top portion of the container. The new lid is “easy to use and keep clear and additionally seals the drinking hole in liquid tightly and reliable way so that any unwanted opening of the drinking hole is prevented” (see para.004 of Onza). 
Finally, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Alexander’s invention, as modified by Iannucci, Buck, Nakazato, Lavoie, Onza above, to omit the other unclaimed structures and consist of the claimed limitations above. Doing so allows to have different modifications of the mug based on the users’ demands (see para.0190 of Alexander recites: “the heated or cooled dishware and drinkware need not feature all of the objects, advantages, features and aspects discussed above. Thus, for example, those of skill in the art will recognize that the invention can be embodied or carried out in a manner that achieves or optimizes one advantage or a group of advantages as taught herein without necessarily achieving other objects or advantages as may be taught or suggested herein.  In addition, while a number of variations of the invention have been shown and described in detail, other modifications and methods of use, which are within the scope of this invention, will be readily apparent to those of skill in the art based upon this disclosure”). 
Response to Arguments
Claim Objections: The amendment has overcome the previous claim objections.
103 rejections:
Regarding claim 1, Applicant’s arguments, see the Remarks, filed on 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Applicant’s argument(s) is on the ground that “none of Alexander, lannucci, Buck, Nakazato, Alexander II, nor any combination thereof teach or suggest the lid, as limited in the amended claim 1.” To response, the lid, as limited in the amended claimed 1, is rejected in view of the new reference Onza. 
New Claims:
The closed-end “consisting of” language in the new claim 17 has not been disclosed in the original specification of the current application. Therefore, claim 17 contains new matter(s). 
Regarding the 103 rejections of claim 17, as discussed above, the current application has additional features, such as: an insulated interior side 15; an exterior side 16, void gap 31 is disposed between the interior and exterior sides 15, 16 allowing for the presence of a vacuum (see fig.4 and para.0024);  handle 30 extends from the sidewall 13 and allows for manual handling of the container (see fig.3 and para.0023), rechargeable battery disposed in the base of the container (see claim 6), and/or external power supply 55 (see fig.5). However, these features are unclaimed in claim 17. 
In the same manner as the current application, the mug shown in figures 10-23 of Alexander, as modified by Iannucci, Buck, Nakazato, Lavoie, and Onza, has the similar Alexander, as modified by Iannucci, Buck, Nakazato, Lavoie, and Onza, to consist of the claimed limitations recited in claim 17 and omit the other features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090194522 discloses a cordless warmer apparatus, having: a docking station 120 being a cylindrical disk having a recess disposed centrally therein; the docking station 120 dimensioned to removably receive the base of the container 110 within the recess (see fig.2)
US 20160157646A1 discloses liquid-cooling lid constructions, having:  Page 2 of 11Attorney Docket No. DEBWIN.P0001App. No. 15/923,619 the lid comprising a plurality of openings; the plurality of openings disposed along a perimeter, such that rotation of an upper portion of the lid provides for alignment of the upper and lower portion, and thereby direct access to the content of the container (see fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761